FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-10373 TH Lee, Putnam Investment Trust (exact name of registrant as specified in charter) One Post Office Square Boston, Massachusetts 02109 (Address of principal executive offices) Registrants telephone number, including area code: (617) 292-1000 Name and address of agent for service: Charles A. Ruys de Perez, Vice President TH Lee, Putnam Investment Trust One Post Office Square Boston, Massachusetts 02109 With copies to: John E. Baumgardner, Jr., Esq. Sullivan & Cromwell LLP 125 Broad Street New York, NY 10004 Francis J. McNamara, III, Esq. Putnam Investments One Post Office Square Boston, Massachusetts 02109 Date of fiscal year end: October 31 Date of reporting period: July 1, 2005 through June 30, 2006 Item 1. Proxy Voting Record TH LEE, PUTNAM EMERGING OPPORTUNITIES PORTFOLIO AEROPOSTALE, INC Ticker: ARO Security ID: Meeting Date: JUN 14, 2006 Meeting Type: Annual Record Date: APR 28, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Julian R. Geiger For For Management Elect Director Bodil Arlander For For Management Elect Director Ronald Beegle For For Management Elect Director Mary Elizabeth Burton For For Management Elect Director Robert B. Chavez For For Management Elect Director David Edwab For For Management Elect Director John D. Howard For Withhold Management Elect Director David B. Vermylen For For Management Elect Director Karin Hirtler-Garvey For For Management 2 Amend Stock Option Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management AGNICO-EAGLE MINES LTD. Ticker: AEM. Security ID: Meeting Date: MAY 12, 2006 Meeting Type: Annual/Special Record Date: MAR 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leanne M. Baker For For Management Elect Director Douglas R. Beaumont For For Management Elect Director Sean Boyd For For Management Elect Director Bernard Kraft For For Management Elect Director Mel Leiderman For For Management Elect Director James D. Nasso For For Management Elect Director Eberhard Scherkus For For Management Elect Director Howard R. Stockford For For Management Elect Director Pertti Voutilainen For For Management 2 Approve Ernst & Young LLP as Auditors and For For Management Authorize Board to Fix Remuneration of Auditors 3 Amend Stock Option Plan For For Management AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEOS Security ID: 02553E106 Meeting Date: JUN 13, 2006 Meeting Type: Annual Record Date: APR 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Janice E. Page For For Management Elect Director J. Thomas Presby For For Management Elect Director Gerald E. Wedren For For Management Elect Director Larry M. Wolf For For Management 2 Ratify Auditors For For Management AMERICAN GREETINGS CORP. Ticker: AM Security ID: Meeting Date: JUN 23, 2006 Meeting Type: Annual Record Date: MAY 1, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph S. Hardin, Jr. For Withhold Management Elect Director Jerry Sue Thornton For Withhold Management Elect Director Jeffrey Weiss For Withhold Management AMERISTAR CASINOS, INC. Ticker: ASCA Security ID: 03070Q101 Meeting Date: JUN 9, 2006 Meeting Type: Annual Record Date: MAY 1, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leslie Nathanson Juris For Withhold Management Elect Director Thomas M. Steinbauer For Withhold Management AMERUS GROUP CO. Ticker: AMH Security ID: 03072M108 Meeting Date: MAY 4, 2006 Meeting Type: Annual Record Date: MAR 8, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David A. Arledge For For Management Elect Director John W. Norris, Jr. For For Management Elect Director John A. Wing For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management AMPHENOL CORP. Ticker: APH Security ID: Meeting Date: MAY 24, Meeting Type: Annual Record Date: MAR 27, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward G. Jepsen For Withhold Management Elect Director John R. Lord For Withhold Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For Against Management ARAMARK CORP Ticker: RMK Security ID: Meeting Date: FEB 7, 2006 Meeting Type: Annual Record Date: DEC 12, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patricia C. Barron For For Management Elect Director Ronald R. Davenport For For Management Elect Director Ronald L. Sargent For For Management 2 Ratify Auditors For For Management ARMOR HOLDINGS, INC. Ticker: AH Security ID: Meeting Date: JUN 20, Meeting Type: Annual Record Date: APR 26, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Warren B. Kanders For For Management Elect Director Burtt R. Ehrlich For For Management Elect Director David R. Haas For For Management Elect Director Robert R. Schiller For For Management Elect Director Nicholas Sokolow For For Management Elect Director Deborah A. Zoullas For For Management 2 Ratify Auditors For For Management AVNET, INC. Ticker: AVT Security ID: Meeting Date: NOV 10, 2005 Meeting Type: Annual Record Date: SEP 12, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eleanor Baum For For Management Elect Director J. Veronica Biggins For For Management Elect Director Lawrence W. Clarkson For For Management Elect Director Ehud Houminer For For Management Elect Director James A. Lawrence For For Management Elect Director Frank R. Noonan For For Management Elect Director Ray M. Robinson For Withhold Management Elect Director Peter M. Smitham For For Management Elect Director Gary L. Tooker For For Management Elect Director Roy Vallee For For Management 2 Ratify Auditors For For Management BARR PHARMACEUTICALS INC Ticker: BRL Security ID: Meeting Date: NOV 3, 2005 Meeting Type: Annual Record Date: SEP 9, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce L. Downey For For Management Elect Director Paul M. Bisaro For For Management Elect Director Carole S. Ben-Maimon For For Management Elect Director George P. Stephan For For Management Elect Director Jack M. Kay For For Management Elect Director Harold N. Chefitz For For Management Elect Director Richard R. Frankovic For For Management Elect Director Peter R. Seaver For For Management Elect Director James S. Gilmore, III For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management 4 Eliminate Animal Testing Against Against Shareholder BIO-RAD LABORATORIES, INC. Ticker: BIO Security ID: Meeting Date: APR 25, 2006 Meeting Type: Annual Record Date: FEB 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Albert J. Hillman For Withhold Management Elect Director Philip L. Padou For Withhold Management 2 Ratify Auditors For For Management BLACKBOARD INC Ticker: BBBB Security ID: 091935502 Meeting Date: JUN 14, 2006 Meeting Type: Annual Record Date: APR 17, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael L. Chasen For For Management Elect Director Steven B. Gruber For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management BLYTH INC. Ticker: BTH Security ID: 09643P108 Meeting Date: JUN 7, 2006 Meeting Type: Annual Record Date: APR 13, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roger A. Anderson For For Management Elect Director Pamela M. Goergen For For Management Elect Director Carol J. Hochman For For Management 2 Ratify Auditors For For Management BROOKS AUTOMATION, INC. Ticker: BRKS Security ID: 114340102 Meeting Date: MAR 7, 2006 Meeting Type: Annual Record Date: JAN 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. Clinton Allen For For Management Elect Director Roger D. Emerick For For Management Elect Director Edward C. Grady For For Management Elect Director Amin J. Khoury For For Management Elect Director Robert J. Lepofsky For For Management Elect Director Joseph R. Martin For For Management Elect Director John K. Mcgillicuddy For For Management Elect Director Krishna G. Palepu For For Management Elect Director Alfred Woollacott, III For For Management Elect Director Mark S. Wrighton For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan BROOKS AUTOMATION, INC. Ticker: BRKS Security ID: Meeting Date: OCT 26, 2005 Meeting Type: Special Record Date: SEP 21, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with an For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management BRUNSWICK CORP. Ticker: BC Security ID: Meeting Date: MAY 3, 2006 Meeting Type: Annual Record Date: MAR 2, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Callahan For For Management Elect Director Manuel A. Fernandez For For Management Elect Director Peter B. Hamilton For For Management Elect Director Roger W. Schipke For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management C. R. BARD, INC. Ticker: BCR Security ID: Meeting Date: APR 19, 2006 Meeting Type: Annual Record Date: FEB 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marc C. Breslawsky For For Management Elect Director Herbert L. Henkel For For Management Elect Director Timothy M. Ring For For Management Elect Director Tommy G. Thompson For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Non-Employee Director Stock Option For Against Management Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management 6 Adopt ILO Standards Against Against Shareholder CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: Meeting Date: MAY 10, 2006 Meeting Type: Annual Record Date: MAR 22, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Fister For For Management Elect Director Donald L. Lucas For For Management Elect Director Alberto For Withhold Management Sangiovanni-Vincentelli Elect Director George M. Scalise For For Management Elect Director John B. Shoven For For Management Elect Director Roger S. Siboni For For Management Elect Director Lip-Bu Tan For Withhold Management Elect Director John A.C. Swainson For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management CALAMOS ASSET MGMT INC Ticker: CLMS Security ID: 12811R104 Meeting Date: JUN 1, 2006 Meeting Type: Annual Record Date: APR 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Arthur L. Knight For For Management Elect Director G. Bradford Bulkley For For Management Elect Director Richard W. Gilbert For For Management 2 Ratify Auditors For For Management CAMECO CORP. Ticker: CCO. Security ID: 13321L108 Meeting Date: MAY 4, 2006 Meeting Type: Annual/Special Record Date: MAR 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John S. Auston For Withhold Management Elect Director John H. Clappison For Withhold Management Elect Director Joe F. Colvin For Withhold Management Elect Director Harry D. Cook For Withhold Management Elect Director James R. Curtiss For Withhold Management Elect Director George S. Dembroski For Withhold Management Elect Director Gerald W. Grandey For Withhold Management Elect Director Nancy E. Hopkins For Withhold Management Elect Director Oyvind Hushovd For Withhold Management Elect Director J.W. George Ivany For Withhold Management Elect Director A. Neil McMillan For Withhold Management Elect Director Robert W. Peterson For Withhold Management Elect Director Victor J. Zaleschuk For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Stock Option Plan For For Management 4 The Undersigned Holder of Record of None Abstain Management Shares Declares that all Shares are Held, Beneficially owned or Controlled by One or More Canadian Residents (Residents mark the FOR Box; One or more Non-Residents mark the ABSTAIN box) 5 If you are unable to complete Item #4 None Abstain Management then please complete this item. The Undersigned Holder of Shares Declares that the Undersigned is a Canadian Resident (Residents mark the FOR Box; Non-Residents mark the ABSTAIN Box) CAMERON INTERNATIONAL CORP Ticker: CAM Security ID: 216640102 Meeting Date: MAY 5, 2006 Meeting Type: Annual Record Date: MAR 10, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Nathan M. Avery For For Management Elect Director C. Baker Cunningham For For Management Elect Director Sheldon R. Erikson For For Management 2 Ratify Auditors For For Management 3 Change Company Name For For Management 4 Amend Omnibus Stock Plan For Against Management CAREER EDUCATION CORP. Ticker: CECO Security ID: 141665109 Meeting Date: MAY 18, 2006 Meeting Type: Proxy Contest Record Date: MAR 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patrick W. Gross For None Management Elect Director Steven H. Lesnik For None Management Elect Director Keith K. Ogata For None Management 2 Declassify the Board of Directors For None Management 3 Amend Articles/To Permit Stockholder to For None Management Call A Special Meeting 4 Ratify Auditors For None Management Elect Director R. Steven Bostic For For Management Elect Director James E. Copeland, Jr. For For Management Elect Director R. William Ide For For Management 2 Declassify the Board of Directors For For Management 3 Amend Articles/To Permit Stockholder to For For Management Call A Special Meeting 4 Ratify Auditors For For Management CB RICHARD ELLIS GROUP INC Ticker: CBG Security ID: 12497T101 Meeting Date: JUN 1, 2006 Meeting Type: Annual Record Date: APR 10, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Blum For For Management Elect Director Jeffrey A. Cozad For For Management Elect Director Patrice Marie Daniels For For Management Elect Director Senator Thomas A. Daschle For For Management Elect Director Bradford M. Freeman For For Management Elect Director Michael Kantor For Withhold Management Elect Director Frederic V. Malek For For Management Elect Director John G. Nugent For For Management Elect Director Brett White For For Management Elect Director Gary L. Wilson For For Management Elect Director Ray Wirta For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management CENTENE CORP. Ticker: CNC Security ID: 15135B101 Meeting Date: JUL 22, Meeting Type: Special Record Date: JUN 9, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For Against Management CERNER CORP. Ticker: CERN Security ID: Meeting Date: MAY 26, Meeting Type: Annual Record Date: MAR 31, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Clifford W. Illig For Withhold Management Elect Director William B. Neaves, Ph.D. For Withhold Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: Meeting Date: MAY 9, 2006 Meeting Type: Annual Record Date: MAR 13, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James C. Foster For For Management Elect Director Stephen D. Chubb For For Management Elect Director George E. Massaro For For Management Elect Director Linda Mcgoldrick For For Management Elect Director George M. Milne, Jr. For For Management Elect Director Douglas E. Rogers For For Management Elect Director Samuel O. Thier For For Management Elect Director William H. Waltrip For For Management 2 Ratify Auditors For For Management COMMERCE BANCORP, INC. Ticker: CBH Security ID: 200519106 Meeting Date: MAY 16, 2006 Meeting Type: Annual Record Date: APR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Vernon W. Hill, II For Withhold Management Elect Director Jack R. Bershad For Withhold Management Elect Director Joseph E. Buckelew For Withhold Management Elect Director Donald T. DiFrancesco For Withhold Management Elect Director Morton N. Kerr For Withhold Management Elect Director Steven M. Lewis For Withhold Management Elect Director John K. Lloyd For Withhold Management Elect Director George E. Norcross, III For Withhold Management Elect Director Daniel J. Ragone For Withhold Management Elect Director William A. Schwartz, Jr. For Withhold Management Elect Director Joseph T. Tarquini, Jr. For Withhold Management Elect Director Joseph S. Vassalluzzo For Withhold Management 2 Ratify Auditors For For Management COMTECH TELECOMMUNICATIONS CORP. Ticker: CMTL Security ID: 205826209 Meeting Date: DEC 6, 2005 Meeting Type: Annual Record Date: OCT 7, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gerard R. Nocita For For Management Elect Director Ira Kaplan For For Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management CORPORATE EXECUTIVE BOARD CO. (THE) Ticker: EXBD Security ID: 21988R102 Meeting Date: JUN 23, 2006 Meeting Type: Annual Record Date: MAY 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James J. Mcgonigle For For Management Elect Director Thomas L. Monahan III For For Management Elect Director Russell P. Fradin For For Management Elect Director Robert C. Hall For For Management Elect Director Nancy J. Karch For For Management Elect Director David W. Kenny For For Management Elect Director Daniel O. Leemon For For Management 2 Ratify Auditors For For Management CORUS BANKSHARES, INC. Ticker: CORS Security ID: Meeting Date: APR 18, 2006 Meeting Type: Annual Record Date: FEB 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph C. Glickman For For Management Elect Director Robert J. Glickman For For Management Elect Director Robert J. Buford For For Management Elect Director Kevin R. Callahan For For Management Elect Director Rodney D. Lubeznik For For Management Elect Director Michael J. Mcclure For For Management Elect Director Peter C. Roberts For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Amend Omnibus Stock Plan For For Management COVANSYS CORPORATION Ticker: CVNS Security ID: 22281W103 Meeting Date: JUN 20, 2006 Meeting Type: Annual Record Date: APR 24, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank Sanchez For Withhold Management Elect Director Rajendra B. Vattikuti For Withhold Management Elect Director James E. Barlett For Withhold Management 2 Approve Stock Option Plan For Against Management 3 Ratify Auditors For For Management CROWN HOLDINGS, INC. Ticker: CCK Security ID: Meeting Date: APR 27, 2006 Meeting Type: Annual Record Date: MAR 14, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jenne K. Britell For For Management Elect Director John W. Conway For For Management Elect Director Arnold W. Donald For For Management Elect Director Marie L. Garibaldi For For Management Elect Director William G. Little For For Management Elect Director Hans J. Loliger For For Management Elect Director Thomas A. Ralph For Withhold Management Elect Director Hugues du Rouret For For Management Elect Director Alan W. Rutherford For For Management Elect Director Harold A. Sorgenti For For Management Elect Director Jim L. Turner For For Management Elect Director William S. Urkiel For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management CSG SYSTEMS INTERNATIONAL, INC. Ticker: CSGS Security ID: Meeting Date: MAY 26, 2006 Meeting Type: Annual Record Date: MAR 28, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank V. Sica For For Management Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management CUMMINS , INC. Ticker: CMI Security ID: Meeting Date: MAY 9, 2006 Meeting Type: Annual Record Date: MAR 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Darnall For For Management Elect Director John M. Deutch For Withhold Management Elect Director Alexis M. Herman For For Management Elect Director F. Joseph Loughrey For For Management Elect Director William I. Miller For Withhold Management Elect Director Georgia R. Nelson For For Management Elect Director Theodore M. Solso For For Management Elect Director Carl Ware For For Management Elect Director J. Lawrence Wilson For For Management 2 Ratify Auditors For For Management DADE BEHRING HOLDINGS, INC. Ticker: DADE Security ID: 23342J206 Meeting Date: MAY 24, 2006 Meeting Type: Annual Record Date: MAR 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. W. P. Reid-Anderson For For Management Elect Director Jeffrey D. Benjamin For For Management Elect Director Alan S. Cooper For For Management Elect Director Beverly A. Huss For For Management DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: SEP 21, 2005 Meeting Type: Annual Record Date: JUL 25, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leonard L. Berry For For Management Elect Director Odie C. Donald For For Management Elect Director David H. Hughes For For Management Elect Director Charles A. Ledsinger, Jr. For For Management Elect Director Joe R. Lee For For Management Elect Director William M. Lewis, Jr. For For Management Elect Director Connie Mack, III For For Management Elect Director Andrew H. (Drew) Madsen For For Management Elect Director Clarence Otis, Jr. For For Management Elect Director Michael D. Rose For Withhold Management Elect Director Maria A. Sastre For For Management Elect Director Jack A. Smith For For Management Elect Director Blaine Sweatt, III For For Management Elect Director Rita P. Wilson For For Management 2 Ratify Auditors For For Management DOMINOS PIZZA INC. Ticker: DPZ.2 Security ID: 25754A201 Meeting Date: MAY 3, 2006 Meeting Type: Annual Record Date: MAR 24, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David A. Brandon For For Management Elect Director Mark E. Nunnelly For For Management Elect Director Diana F. Cantor For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management DOVER CORP. Ticker: DOV Security ID: Meeting Date: APR 18, Meeting Type: Annual Record Date: FEB 28, # Proposal Mgt Rec Vote Cast Sponsor Elect Director D.H. Benson For For Management Elect Director R.W. Cremin For For Management Elect Director J-P.M. Ergas For For Management Elect Director K.C. Graham For For Management Elect Director R.L. Hoffman For For Management Elect Director J.L. Koley For For Management Elect Director R.K. Lochridge For For Management Elect Director T.L. Reece For For Management Elect Director B.G. Rethore For For Management Elect Director M.B. Stubbs For For Management Elect Director M.A. Winston For For Management 2 Other Business For Against Management DRS TECHNOLOGIES, INC. Ticker: DRS Security ID: 23330X100 Meeting Date: AUG 4, 2005 Meeting Type: Annual Record Date: JUN 23, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark S. Newman For For Management Elect Director Donald C. Fraser For For Management Elect Director Steven S. Honigman For For Management 2 Ratify Auditors For For Management DRS TECHNOLOGIES, INC. Ticker: DRS Security ID: 23330X100 Meeting Date: JAN 30, Meeting Type: Special Record Date: DEC 20, # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with an For For Management Acquisition 2 Increase Authorized Common Stock For For Management EDUCATION MANAGEMENT CORP. Ticker: EDMC Security ID: 28139T101 Meeting Date: NOV 10, Meeting Type: Annual Record Date: SEP 23, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas J. Colligan For For Management Elect Director Robert B. Knutson For For Management Elect Director John R. McKernan, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management EMULEX CORP. Ticker: ELX Security ID: Meeting Date: DEC 1, 2005 Meeting Type: Annual Record Date: OCT 10, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Fred B. Cox For For Management Elect Director Michael P. Downey For For Management Elect Director Bruce C. Edwards For For Management Elect Director Paul F. Folino For For Management Elect Director Robert H. Goon For For Management Elect Director Don M. Lyle For For Management Elect Director Dean A. Yoost For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Amend Non-Employee Director Omnibus Stock For Against Management Plan 4 Ratify Auditors For For Management EPICOR SOFTWARE CORPORATION Ticker: EPIC Security ID: 29426L108 Meeting Date: MAY 30, Meeting Type: Annual Record Date: APR 17, # Proposal Mgt Rec Vote Cast Sponsor Elect Director L. George Klaus For For Management Elect Director Michael Kelly For For Management Elect Director Thomas F. Kelly For For Management Elect Director Harold D. Copperman For For Management Elect Director Robert H. Smith For For Management 2 Ratify Auditors For For Management FAIR ISAAC CORP. Ticker: FIC Security ID: Meeting Date: FEB 6, 2006 Meeting Type: Annual Record Date: DEC 9, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. George Battle For For Management Elect Director Andrew Cecere For For Management Elect Director Tony J. Christianson For For Management Elect Director Thomas G. Grudnowski For For Management Elect Director Alex W. Hart For For Management Elect Director Guy R. Henshaw For For Management Elect Director William J. Lansing For For Management Elect Director Margaret L. Taylor For For Management 2 Ratify Auditors For For Management FILENET CORP. Ticker: FILE Security ID: Meeting Date: JUN 15, 2006 Meeting Type: Annual Record Date: APR 19, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lee D. Roberts For For Management Elect Director John C. Savage For For Management Elect Director Roger S. Siboni For For Management Elect Director Theodore J. Smith For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: MAY 4, 2006 Meeting Type: Annual Record Date: MAR 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Allison, Jr. For For Management Elect Director Robert A. Day For For Management Elect Director Gerald J. Ford For For Management Elect Director H.Devon Graham, Jr. For For Management Elect Director J. Bennett Johnston For Withhold Management Elect Director Bobby Lee Lackey For For Management Elect Director Gabrielle K. McDonald For Withhold Management Elect Director James R. Moffet For For Management Elect Director B.M. Rankin, Jr. For Withhold Management Elect Director J. Stapleton Roy For Withhold Management Elect Director J. Taylor Wharton For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Review Payment Policy to Indonesian Against Against Shareholder Military FREESCALE SEMICONDUCTOR, INC. Ticker: FSL Security ID: 35687M107 Meeting Date: APR 21, Meeting Type: Annual Record Date: FEB 21, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenin Kennedy For For Management Elect Director Michael Mayer For For Management 2 Ratify Auditors For For Management GENERAL CABLE CORP. Ticker: BGC Security ID: Meeting Date: MAY 18, Meeting Type: Annual Record Date: MAR 20, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory E. Lawton For For Management Elect Director Craig P. Omlvedt For For Management 2 Ratify Auditors For For Management GIANT INDUSTRIES, INC. Ticker: GI Security ID: Meeting Date: APR 10, Meeting Type: Annual Record Date: FEB 24, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Fred L. Holliger For For Management Elect Director Brooks J. Klimley For For Management 2 Ratify Auditors For For Management GLOBAL IMAGING SYSTEMS INC. Ticker: GISX Security ID: 37934A100 Meeting Date: AUG 8, 2005 Meeting Type: Annual Record Date: JUL 8, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark A. Harris For For Management Elect Director Edward N. Patrone For For Management Elect Director Michael E. Shea, Jr. For For Management Elect Director Edward J. Smith For For Management 2 Amend Omnibus Stock Plan For Against Management GLOBAL PAYMENTS, INC. Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 21, 2005 Meeting Type: Annual Record Date: AUG 5, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul R. Garcia For For Management Elect Director Michael W. Trapp For For Management Elect Director Gerald J. Wilkins For For Management GOLDCORP INC. Ticker: G. Security ID: 380956409 Meeting Date: APR 19, 2006 Meeting Type: Annual/Special Record Date: MAR 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management Elect Director David R. Beatty For Withhold Management Elect Director John P. Bell For For Management Elect Director Lawrence I. Bell For For Management Elect Director Bev Briscoe For For Management Elect Director Douglas M. Holtby For For Management Elect Director Antonio Madero For Withhold Management Elect Director Donald R.M. Quick For For Management Elect Director Michael L. Stein For For Management Elect Director Ian W. Telfer For For Management 3 Ratify Deloitte & Touche LLP as Auditors For For Management and Authorize Board to Fix Remuneration of Auditors 4 Adopt New By-laws For For Management 5 Approve Issuance of Warrants Upon the For For Management Early Exercise of Five Series of Outstanding Share Warrants GTECH HOLDINGS CORP. Ticker: GTK Security ID: 400518106 Meeting Date: AUG 1, 2005 Meeting Type: Annual Record Date: JUN 10, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paget L. Alves For For Management Elect Director The Rt. Hon. Sir Jeremy For For Management Hanley Elect Director Anthony Ruys For Withhold Management 2 Ratify Auditors For For Management HEALTHSPRING INC Ticker: HS Security ID: 42224N101 Meeting Date: JUN 6, 2006 Meeting Type: Annual Record Date: APR 24, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Herbert A. Fritch For Withhold Management Elect Director Joseph P. Nolan For Withhold Management Elect Director Bruce M. Fried For Withhold Management 2 Amend Omnibus Stock Plan For For Management HELIX ENERGY SOLUTIONS INC Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 8, 2006 Meeting Type: Annual Record Date: MAR 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director T. William Porter, III For For Management Elect Director William L. Transier For For Management HENRY SCHEIN, INC. Ticker: HSIC Security ID: 806407102 Meeting Date: MAY 18, 2006 Meeting Type: Annual Record Date: APR 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stanley M. Bergman For For Management Elect Director Gerald A. Benjamin For For Management Elect Director James P. Breslawski For For Management Elect Director Mark E. Mlotek For For Management Elect Director Steven Paladino For For Management Elect Director Barry J. Alperin For For Management Elect Director Paul Brons For For Management Elect Director Dr. Margaret A. Hamburg For For Management Elect Director Donald J. Kabat For For Management Elect Director Philip A. Laskawy For For Management Elect Director Norman S. Matthews For For Management Elect Director Marvin H. Schein For Withhold Management Elect Director Dr. Louis W. Sullivan For Withhold Management 2 Ratify Auditors For For Management HERCULES OFFSHORE, INC. Ticker: HERO Security ID: Meeting Date: APR 26, Meeting Type: Annual Record Date: MAR 17, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Randall D. Stilley For For Management Elect Director Steven A. Webster For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management HORNBECK OFFSHORE SERVICES, INC. Ticker: HOS Security ID: Meeting Date: MAY 2, 2006 Meeting Type: Annual Record Date: MAR 23, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry D. Hornbeck For For Management Elect Director Steven W. Krablin For For Management Elect Director David A. Trice For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management HOSPIRA INC Ticker: HSP Security ID: Meeting Date: MAY 17, Meeting Type: Annual Record Date: MAR 20, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald A. Matricaria For For Management Elect Director Christopher B. Begley For For Management Elect Director John C. Staley For For Management Elect Director Mark F. Wheeler For For Management 2 Ratify Auditors For For Management INTERLINE BRANDS, INC. Ticker: IBI Security ID: Meeting Date: MAY 11, Meeting Type: Annual Record Date: MAR 24, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barry J. Goldstein For For Management Elect Director Charles W. Santoro For For Management Elect Director Drew T. Sawyer For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management INTERNET SECURITY SYSTEMS, INC. Ticker: ISSX Security ID: 46060X107 Meeting Date: MAY 26, 2006 Meeting Type: Annual Record Date: APR 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas E. Noonan For For Management Elect Director Sam Nunn For For Management Elect Director David N. Strohm For For Management INVITROGEN CORP. Ticker: IVGN Security ID: 46185R100 Meeting Date: APR 21, 2006 Meeting Type: Annual Record Date: FEB 24, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory T. Lucier For For Management Elect Director Donald W. Grimm For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Increase Authorized Common Stock For For Management IVAX CORP. Ticker: IVX Security ID: 465823102 Meeting Date: AUG 3, 2005 Meeting Type: Annual Record Date: JUN 10, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Betty G. Amos For For Management Elect Director Mark Andrews For For Management Elect Director Jack Fishman Ph.D. For For Management Elect Director Neil Flanzraich For For Management Elect Director Phillip Frost M.D. For Withhold Management Elect Director Jane Hsiao Ph.D. For For Management Elect Director Richard M. Krasno Ph.D. For For Management Elect Director David A. Lieberman For For Management Elect Director Richard C. Pfenniger Jr. For For Management Elect Director Bertram Pitt M.D. For For Management Elect Director Z.P. Zachariah M.D. For For Management J. B. HUNT TRANSPORT SERVICES, INC. Ticker: JBHT Security ID: Meeting Date: APR 20, 2006 Meeting Type: Annual Record Date: JAN 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas L. Hardeman For For Management Elect Director Coleman H. Peterson For For Management Elect Director James L. Robo For For Management 2 Ratify Auditors For For Management JLG INDUSTRIES, INC. Ticker: JLG Security ID: Meeting Date: NOV 17, 2005 Meeting Type: Annual Record Date: SEP 30, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R.V. Armes For For Management Elect Director T.P. Capo For For Management Elect Director W.K. Foster For For Management Elect Director W.M. Lasky For For Management Elect Director J.A. Mezera For For Management Elect Director D.L. Pugh For For Management Elect Director S. Rabinowitz For For Management Elect Director R.C. Stark For For Management Elect Director T.C. Wajnert For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management JOHN H. HARLAND CO. Ticker: JH Security ID: Meeting Date: APR 27, 2006 Meeting Type: Annual Record Date: MAR 9, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. William Antle III For For Management Elect Director Robert J. Clanin For For Management Elect Director John Johns For For Management Elect Director Eileen Rudden For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management KINETIC CONCEPTS, INC. Ticker: KCI Security ID: 49460W208 Meeting Date: MAY 23, Meeting Type: Annual Record Date: APR 24, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Woodrin Grossman For For Management Elect Director N. Colin Lind For For Management Elect Director C. Thomas Smith For For Management Elect Director Donald E. Steen For For Management 2 Ratify Auditors For For Management L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: Meeting Date: APR 25, Meeting Type: Annual Record Date: MAR 17, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter A. Cohen For For Management Elect Director Robert B. Millard For For Management Elect Director Arthur L. Simon For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan LABOR READY, INC. Ticker: LRW Security ID: Meeting Date: MAY 17, Meeting Type: Annual Record Date: MAR 29, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven C. Cooper For For Management Elect Director Keith D. Grinstein For For Management Elect Director Thomas E. Mcchesney For For Management Elect Director Gates Mckibbin For For Management Elect Director J.P. Sambataro, Jr. For For Management Elect Director William W. Steele For For Management Elect Director Robert J. Sullivan For For Management Elect Director Craig E. Tall For For Management 2 Ratify Auditors For For Management LABORATORY CORPORATION OF AMERICA HOLDINGS Ticker: LH Security ID: 50540R409 Meeting Date: MAY 17, 2006 Meeting Type: Annual Record Date: MAR 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas P. Mac Mahon For For Management Elect Director Kerrii B. Anderson For For Management Elect Director Jean-Luc Belingard For For Management Elect Director Wendy E. Lane For For Management Elect Director Robert E. Mittelstaedt, For For Management Jr. Elect Director Arthur H. Rubenstein For For Management Elect Director Andrew G. Wallace, M.D. For For Management Elect Director M. Keith Weikel, Ph.D. For For Management 2 Amend Non-Employee Director Stock Option For For Management Plan 3 Ratify Auditors For For Management LAM RESEARCH CORP. Ticker: LRCX Security ID: 512807108 Meeting Date: NOV 3, 2005 Meeting Type: Annual Record Date: SEP 9, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James W. Bagley For For Management Elect Director David G. Arscott For For Management Elect Director Robert M. Berdahl For For Management Elect Director Richard J. Elkus, Jr. For For Management Elect Director Jack R. Harris For For Management Elect Director Grant M. Inman For For Management Elect Director Stephen G. Newberry For For Management Elect Director Seiichi Watanabe For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management LCA-VISION INC. Ticker: LCAV Security ID: 501803308 Meeting Date: JUN 12, 2006 Meeting Type: Annual Record Date: APR 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William F. Bahl For For Management Elect Director Thomas G. Cody For For Management Elect Director John H. Gutfreund For Withhold Management Elect Director John C. Hassan For For Management Elect Director Craig P.R. Joffe For For Management Elect Director David W. Whiting, M.D. For For Management Elect Director E. Anthony Woods For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management LINCOLN ELECTRIC HOLDINGS, INC. Ticker: LECO Security ID: 533900106 Meeting Date: APR 28, Meeting Type: Annual Record Date: MAR 20, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Harold L. Adams For For Management Elect Director Robert J. Knoll For For Management Elect Director John M. Stropki, Jr. For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Non-Employee Director Restricted For For Management Stock Plan 4 Ratify Auditors For For Management MANPOWER INC. Ticker: MAN Security ID: 56418H100 Meeting Date: APR 25, Meeting Type: Annual Record Date: FEB 14, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey A. Joerres For For Management Elect Director John R. Walter For For Management Elect Director Marc J. Bolland For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Implement MacBride Principles Against Against Shareholder MEDIMMUNE, INC. Ticker: MEDI Security ID: 584699102 Meeting Date: MAY 25, Meeting Type: Annual Record Date: MAR 31, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wayne T. Hockmeyer For For Management Elect Director David M. Mott For For Management Elect Director David Baltimore For For Management Elect Director M. James Barrett For For Management Elect Director James H. Cavanaugh For For Management Elect Director Barbara Hackman Franklin For For Management Elect Director Gordon S. Macklin For For Management Elect Director George M. Milne, Jr. For For Management Elect Director Elizabeth H.S. Wyatt For For Management 2 Amend Non-Employee Director Stock Option For Against Management Plan 3 Ratify Auditors For For Management MENTOR CORP. Ticker: MNT Security ID: 587188103 Meeting Date: SEP 14, 2005 Meeting Type: Annual Record Date: JUL 18, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Decrease in Size of Board For For Management Elect Director Joseph E. Whitters For For Management Elect Director Michael L. Emmons For For Management Elect Director Walter W. Faster For For Management Elect Director Eugene G. Glover For For Management Elect Director Michael Nakonechny For For Management Elect Director Ronald J. Rossi For For Management Elect Director Jeffrey W. Ubben For For Management Elect Director Dr. Richard W. Young For For Management Elect Director Joshua H. Levine For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock Purchase For For Management Plan 5 Amend Articles/Bylaws/Charter General For For Management Matters 6 Ratify Auditors For For Management MENTOR GRAPHICS CORP. Ticker: MENT Security ID: 587200106 Meeting Date: MAY 18, 2006 Meeting Type: Annual Record Date: MAR 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter L. Bonfield For For Management Elect Director Marsha B. Congdon For For Management Elect Director James R. Fiebiger For For Management Elect Director Gregory K. Hinckley For For Management Elect Director Kevin C. McDonough For For Management Elect Director Patrick B. McManus For For Management Elect Director Walden C. Rhines For For Management Elect Director Fontaine K. Richardson For For Management 2 Amend Non-Employee Director Stock Option For Against Management Plan 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management NCR CORPORATION Ticker: NCR Security ID: 62886E108 Meeting Date: APR 26, 2006 Meeting Type: Annual Record Date: FEB 13, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William R. Nuti For For Management Elect Director James M. Ringler For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Qualified Employee Stock Purchase For For Management Plan NETGEAR INC Ticker: NTGR Security ID: 64111Q104 Meeting Date: MAY 23, 2006 Meeting Type: Annual Record Date: APR 11, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patrick C.S. Lo For For Management Elect Director Ralph E. Faison For For Management Elect Director A. Timothy Godwin For For Management Elect Director Jef Graham For For Management Elect Director Linwood A. Lacy, Jr. For For Management Elect Director Gregory Rossmann For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management NEW YORK & CO INC Ticker: NWY Security ID: 649295102 Meeting Date: JUN 21, 2006 Meeting Type: Annual Record Date: MAY 9, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bodil M. Arlander For Withhold Management Elect Director Philip M. Carpenter, III For Withhold Management Elect Director Richard P. Crystal For Withhold Management Elect Director M. Katherine Dwyer For Withhold Management Elect Director David H. Edwab For Withhold Management Elect Director John D. Howard For Withhold Management Elect Director Louis Lipschitz For Withhold Management Elect Director Edward W. Moneypenny For Withhold Management Elect Director Richard L. Perkal For Withhold Management Elect Director Arthur E. Reiner For Withhold Management Elect Director Ronald W. Ristau For Withhold Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management NOBLE ENERGY, INC. Ticker: NBL Security ID: Meeting Date: APR 25, Meeting Type: Annual Record Date: MAR 14, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey L. Berenson For For Management Elect Director Michael A. Cawley For For Management Elect Director Edward F. Cox For For Management Elect Director Charles D. Davidson For For Management Elect Director Thomas J. Edelman For Withhold Management Elect Director Kirby L. Hedrick For For Management Elect Director Bruce A. Smith For For Management Elect Director William T. Van Kleef For For Management 2 Ratify Auditors For For Management 3 Separate Chairman and CEO Positions Against Against Shareholder NUVEEN INVESTMENTS, INC Ticker: JNC Security ID: 67090F106 Meeting Date: MAY 11, Meeting Type: Annual Record Date: MAR 17, # Proposal Mgt Rec Vote Cast Sponsor Elect Director John P. Amboian For For Management Elect Director Willard L. Boyd For For Management Elect Director Duane R. Kullberg For For Management Elect Director Roderick A. Palmore For For Management Elect Director Connie K. Duckworth For For Management Elect Director Timothy R. Schwertfeger For For Management Elect Director Pierre E. Leroy For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management OSHKOSH TRUCK CORP. Ticker: OSK Security ID: Meeting Date: FEB 7, 2006 Meeting Type: Annual Record Date: DEC 12, # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. William Andersen For For Management Elect Director Robert G. Bohn For For Management Elect Director Robert A. Cornog For For Management Elect Director Richard M. Donnelly For For Management Elect Director Donald V. Fites For For Management Elect Director Frederick M. Franks, Jr For For Management Elect Director Michael W. Grebe For For Management Elect Director Kathleen J. Hempel For For Management Elect Director Harvey N. Medvin For For Management Elect Director J. Peter Mosling, Jr. For For Management Elect Director Richard G. Sim For For Management 2 Ratify Auditors For For Management PACIFIC SUNWEAR OF CALIFORNIA, INC. Ticker: PSUN Security ID: Meeting Date: MAY 17, 2006 Meeting Type: Annual Record Date: APR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael Weiss For For Management Elect Director Seth R. Johnson For For Management Elect Director Sally Frame Kasaks For For Management Elect Director Thomas M. Murnane For For Management Elect Director Peter Starrett For For Management 2 Ratify Auditors For For Management PARAMETRIC TECHNOLOGY CORP. Ticker: PMTC Security ID: Meeting Date: MAR 1, 2006 Meeting Type: Annual Record Date: JAN 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald K. Grierson For For Management Elect Director Oscar B. Marx, III For For Management 2 Ratify Auditors For For Management PEABODY ENERGY CORP. Ticker: BTU Security ID: Meeting Date: MAY 5, 2006 Meeting Type: Annual Record Date: MAR 15, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory H. Boyce For Withhold Management Elect Director William E. James For Withhold Management Elect Director Robert B. Karn, III For Withhold Management Elect Director Henry E. Lentz For Withhold Management Elect Director Blanche M. Touhill, Ph.D. For Withhold Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Establish Other Board Committee Against Against Shareholder 5 Require a Majority Vote for the Election Against For Shareholder of Directors 6 Declassify the Board of Directors Against For Shareholder 7 Report on Water Pollution Policy Against Against Shareholder PEDIATRIX MEDICAL GROUP, INC. Ticker: PDX Security ID: 705324101 Meeting Date: MAY 4, 2006 Meeting Type: Annual Record Date: MAR 15, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Cesar L. Alvarez For Withhold Management Elect Director Waldemar A. Carlo, M.D. For For Management Elect Director Michael B. Fernandez For For Management Elect Director Roger K. Freeman, M.D. For For Management Elect Director Paul G. Gabos For For Management Elect Director P.J. Goldschmidt, M.D. For For Management Elect Director Roger J. Medel, M.D. For For Management Elect Director Lawrence M. Mullen For For Management Elect Director Enrique J. Sosa, Ph.D. For For Management PHILLIPS-VAN HEUSEN CORP. Ticker: PVH Security ID: 718592108 Meeting Date: JUN 13, 2006 Meeting Type: Annual Record Date: APR 19, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Emanuel Chirico For Withhold Management Elect Director Edward H. Cohen For Withhold Management Elect Director Joseph B. Fuller For Withhold Management Elect Director Joel H. Goldberg For Withhold Management Elect Director Marc Grosman For Withhold Management Elect Director Bruce J. Klatsky For Withhold Management Elect Director Bruce Maggin For Withhold Management Elect Director Henry Nasella For Withhold Management Elect Director Rita M. Rodriguez For Withhold Management 2 Company Specific Provides the Holders For For Management of our Series B Preferred Stock with the Right to Elect up to Three Directors 3 Increase Authorized Common Stock For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management PROGRESS SOFTWARE CORP. Ticker: PRGS Security ID: 743312100 Meeting Date: APR 20, Meeting Type: Annual Record Date: FEB 24, # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of and Elect Directors For For Management Elect Director Joseph W. Alsop For For Management Elect Director Roger J. Heinen, Jr. For For Management Elect Director Michael L. Mark For For Management Elect Director Scott A. Mcgregor For Withhold Management Elect Director Amram Rasiel For For Management 3 Amend Omnibus Stock Plan For Against Management PROVIDIAN FINANCIAL CORP. Ticker: Security ID: 74406A102 Meeting Date: AUG 31, Meeting Type: Special Record Date: AUG 1, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For Against Management 2 Adjourn Meeting For Against Management R.H. DONNELLEY CORP. Ticker: RHD Security ID: 74955W307 Meeting Date: JAN 25, Meeting Type: Special Record Date: DEC 19, # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management R.H. DONNELLEY CORP. Ticker: RHD Security ID: 74955W307 Meeting Date: JUN 1, 2006 Meeting Type: Annual Record Date: APR 14, # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nancy E. Cooper For For Management 2 Elect Director R. Glenn Hubbard For For Management 3 Elect Director Robert Kamerschen For For Management 4 Elect Director David C. Swanson For For Management 5 Ratify Auditor For For Management RESPIRONICS, INC. Ticker: RESP Security ID: Meeting Date: NOV Meeting Type: Annual Record Date: OCT 3, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Terry Dewberry For For Management Elect Director Donald H. Jones For For Management Elect Director James W. Liken For For Management Elect Director John L. Miclot For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management ROWAN COMPANIES, INC. Ticker: RDC Security ID: Meeting Date: APR Meeting Type: Annual Record Date: MAR 1, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John R. Huff For Withhold Management Elect Director Federick R. Lausen For Withhold Management 2 Ratify Auditors For For Management SAFETY INSURANCE GROUP, INC. Ticker: SAFT Security ID: 78648T100 Meeting Date: MAY Meeting Type: Annual Record Date: APR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter J. Manning For For Management Elect Director David K. McKown For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management SALIX PHARMACEUTICALS LTD Ticker: SLXP Security ID: Meeting Date: SEP Meeting Type: Special Record Date: AUG # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with an For For Management Acquisition SEAGATE TECHNOLOGY Ticker: STX Security ID: G7945J104 Meeting Date: MAY 17, 2006 Meeting Type: Special Record Date: APR 11, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 PROPOSAL TO APPROVE THE ISSUANCE OF For For Management SEAGATE COMMON SHARES PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 20, 2005 (AS AMENDED, SUPPLEMENTED OR MODIFIED FROM TIME TO TIME, THE MERGER AGREEMENT ) BY AND AMONG SEAGATE TECHNOLOGY, MD MER 2 PROPOSAL TO APPROVE ADJOURNMENT OF THE For For Management EXTRAORDINARY GENERAL MEETING TO A LATER DATE OR DATES, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE EXTRAORDINARY GENERAL MEETING TO APPROVE THE ISSUANCE OF SEAGATE SHERWIN-WILLIAMS CO., THE Ticker: SHW Security ID: Meeting Date: APR 19, 2006 Meeting Type: Annual Record Date: MAR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor Fix Number of and Elect Director A.F. For For Management ANTON Elect Director J.C. Boland For For Management Elect Director C.M. Connor For For Management Elect Director D.E. Evans For For Management Elect Director D.F. Hodnik For For Management Elect Director S.J. Kropt For For Management Elect Director R.W. Mahoney For For Management Elect Director G.E. McCullough For For Management Elect Director A.M. Mixon, III For For Management Elect Director C.E. Moll For For Management Elect Director R.K. Smucker For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify Auditors For For Management SIERRA HEALTH SERVICES, INC. Ticker: SIE Security ID: Meeting Date: MAY 23, Meeting Type: Annual Record Date: MAR 27, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Albert L. Greene For For Management Elect Director Erin E. MacDonald For For Management Elect Director Charles L. Ruthe For For Management 2 Amend Non-Employee Director Omnibus Stock For For Management Plan 3 Ratify Auditors For For Management SIGMATEL INC. Ticker: SGTL Security ID: 82661W107 Meeting Date: APR 26, Meeting Type: Annual Record Date: FEB 28, # Proposal Mgt Rec Vote Cast Sponsor Elect Director John A. Hime For For Management Elect Director Kenneth P. Lawler For For Management SPIRIT FINANCE CORPORATON Ticker: SFC Security ID: Meeting Date: MAY 19, Meeting Type: Annual Record Date: MAR 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Morton H. Fleischer For For Management Elect Director Christopher H. Volk For For Management Elect Director Willie R. Barnes For For Management Elect Director Linda J. Blessing For For Management Elect Director Dennis E. Mitchem For For Management Elect Director Paul F. Oreffice For For Management Elect Director James R. Parish For For Management Elect Director Kenneth B. Roath For For Management Elect Director Casey J. Sylla For For Management Elect Director Shelby Yastrow For For Management 2 Ratify Auditors For For Management SSA GLOBAL TECHNOLOGIES, INC. Ticker: SSAG Security ID: 78465P108 Meeting Date: MAY 25, Meeting Type: Annual Record Date: MAR 31, # Proposal Mgt Rec Vote Cast Sponsor Elect Director John W. Barter For Withhold Management Elect Director James N. Chapman For Withhold Management Elect Director Howard S. Cohen For Withhold Management Elect Director Michael M. Green For Withhold Management Elect Director Michael Greenough For Withhold Management Elect Director Marcus C. Hansen For Withhold Management Elect Director Pieter Korteweg For Withhold Management Elect Director J. Michael Lawrie For Withhold Management Elect Director Marc F. McMorris For Withhold Management Elect Director Mark A. Neporent For Withhold Management 2 Ratify Auditors For For Management STAMPS.COM, INC. Ticker: STMP Security ID: Meeting Date: JUN 7, 2006 Meeting Type: Annual Record Date: APR 14, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director G. Bradford Jones For For Management Elect Director Lloyd I. Miller For For Management 2 Ratify Auditors For For Management STEEL DYNAMICS, INC. Ticker: STLD Security ID: Meeting Date: MAY 18, 2006 Meeting Type: Annual Record Date: MAR 28, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Keith E. Busse For For Management Elect Director Mark D. Millett For For Management Elect Director Richard P. Teets, Jr. For For Management Elect Director John C. Bates For For Management Elect Director Frank D. Byrne, M.D. For For Management Elect Director Paul B. Edgerley For For Management Elect Director Richard J. Freeland For For Management Elect Director Jurgen Kolb For For Management Elect Director James C. Marcuccilli For For Management Elect Director Joseph D. Ruffolo For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management STEIN MART, INC. Ticker: SMRT Security ID: Meeting Date: JUN 6, 2006 Meeting Type: Annual Record Date: MAR 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alvin R. Carpenter For For Management Elect Director Linda McFarland Farthing For For Management Elect Director Michael D. Fisher For For Management Elect Director Mitchell W. Legler For Withhold Management Elect Director Michael D. Rose For For Management Elect Director Richard L. Sisisky For For Management Elect Director Jay Stein For For Management Elect Director Martin E. Stein, Jr. For For Management Elect Director J. Wayne Weaver For For Management Elect Director John H. Williams, Jr. For For Management Elect Director James H. Winston For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Qualified Employee Stock Purchase For For Management Plan 4 Approve Executive Incentive Bonus Plan For For Management STERIS CORP. Ticker: STE Security ID: 859152100 Meeting Date: JUL 29, 2005 Meeting Type: Annual Record Date: JUN 3, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Cynthia L. Feldmann For For Management Elect Director Stephen R. Hardis For Withhold Management Elect Director Jacqueline B. Kosecoff For For Management Elect Director Raymond A. Lancaster For For Management Elect Director J.B. Richey For For Management Elect Director Mohsen M. Sohi For For Management Elect Director Les C. Vinney For For Management Elect Director Michael B. Wood For For Management 2 Approve Executive Incentive Bonus Plan For For Management SUNOCO, INC. Ticker: SUN Security ID: 86764P109 Meeting Date: MAY 4, 2006 Meeting Type: Annual Record Date: FEB 9, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R. J. Darnall For For Management Elect Director J. G. Drosdick For For Management Elect Director U. O. Fairbairn For For Management Elect Director T. P. Gerrity For Withhold Management Elect Director R. B. Greco For For Management Elect Director J. G. Kaiser For For Management Elect Director R. A. Pew For For Management Elect Director G. J. Ratcliffe For For Management Elect Director J. W. Rowe For For Management Elect Director J. K. Wulff For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management SYBRON DENTAL SPECIALTIES, INC. Ticker: Security ID: Meeting Date: FEB 8, 2006 Meeting Type: Annual Record Date: DEC 16, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald N. Ecker For For Management Elect Director Robert W. Klemme For For Management 2 Approve Executive Incentive Bonus Plan For Abstain Management 3 Approve Restricted Stock Plan For Against Management TALX CORPORATION Ticker: TALX Security ID: Meeting Date: SEP 8, 2005 Meeting Type: Annual Record Date: JUL 8, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William W. Canfield For For Management Elect Director Richard F. Ford For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management TIMKEN CO. (THE) Ticker: TKR Security ID: Meeting Date: APR 18, 2006 Meeting Type: Annual Record Date: FEB 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph W. Ralston For For Management Elect Director John M. Timken, Jr. For For Management Elect Director Jacqueline F. Woods For For Management TRANSACTION SYSTEMS ARCHITECTS, INC. Ticker: TSAI Security ID: Meeting Date: MAR 7, 2006 Meeting Type: Annual Record Date: JAN 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roger K. Alexander For For Management Elect Director John D. Curtis For For Management Elect Director Philip G. Heasley For For Management Elect Director Jim D. Kever For For Management Elect Director Harlan F. Seymour For For Management Elect Director John E. Stokely For For Management 2 Ratify Auditors For For Management TUPPERWARE BRANDS CORP. Ticker: TUP Security ID: Meeting Date: MAY 17, 2006 Meeting Type: Annual Record Date: MAR 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kriss Cloninger, III For For Management Elect Director Joe R. Lee For For Management Elect Director Bob Marbut For For Management Elect Director David R. Parker For For Management Elect Director J. Patrick Spainhour For For Management 2 Ratify Auditors For For Management 3 Amend Non-Employee Director Omnibus Stock For For Management Plan 4 Approve Omnibus Stock Plan For Against Management UNIONBANCAL CORP. Ticker: UB Security ID: Meeting Date: APR 26, 2006 Meeting Type: Annual Record Date: MAR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Aida M. Alvarez For For Management Elect Director David R. Andrews For For Management Elect Director L. Dale Crandall For Withhold Management Elect Director Richard D. Farman For For Management Elect Director Stanley F. Farrar For Withhold Management Elect Director Philip B. Flynn For For Management Elect Director Michael J. Gillfillan For For Management Elect Director Ronald L. Havner, Jr For For Management Elect Director Norimichi Kanari For For Management Elect Director Mary S. Metz For For Management Elect Director Shigemitsu Miki For Withhold Management Elect Director Takashi Morimura For For Management Elect Director J. Fernando Niebla For For Management Elect Director Masashi Oka For For Management Elect Director Tetsuo Shimura For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management UNIT CORPORATION Ticker: UNT Security ID: Meeting Date: MAY 3, 2006 Meeting Type: Annual Record Date: MAR 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John G. Nikkel For For Management Elect Director Gary R. Christopher For For Management Elect Director Robert J. Sullivan, Jr. For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Increase Authorized Preferred Stock For Against Management 5 Approve Omnibus Stock Plan For For Management UNIVERSAL COMPRESSION HOLDINGS, INC. Ticker: UCO Security ID: Meeting Date: APR 19, 2006 Meeting Type: Annual Record Date: MAR 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William M. Pruellage For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management VARIAN MEDICAL SYSTEMS INC Ticker: VAR Security ID: 92220P105 Meeting Date: FEB 16, 2006 Meeting Type: Annual Record Date: DEC 19, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Timothy E. Guertin For For Management Elect Director David W. Martin For For Management Elect Director R Naumann-Etienne For For Management Elect Director Kent J. Thiry For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management VERITAS DGC INC. Ticker: VTS Security ID: 92343P107 Meeting Date: DEC 15, Meeting Type: Annual Record Date: OCT 17, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Loren K. Carroll For For Management Elect Director Clayton P. Cormier For For Management Elect Director James R. Gibbs For For Management Elect Director Thierry Pilenko For For Management Elect Director Jan Rask For Withhold Management Elect Director Yoram Shoham For For Management Elect Director David F. Work For For Management Elect Director Terence K. Young For For Management 2 Ratify Auditors For For Management W. R. BERKLEY CORP. Ticker: BER Security ID: Meeting Date: MAY 16, Meeting Type: Annual Record Date: MAR 20, # Proposal Mgt Rec Vote Cast Sponsor Elect Director William R. Berkley For Withhold Management Elect Director George G. Daly For Withhold Management Elect Director Philip J. Ablove For Withhold Management Elect Director Mary C. Farrell For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management WATSON PHARMACEUTICALS, INC. Ticker: WPI Security ID: Meeting Date: MAY 5, 2006 Meeting Type: Annual Record Date: MAR 23, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jack Michelson For For Management Elect Director Ronald R. Taylor For For Management Elect Director Andrew L. Turner For For Management 2 Ratify Auditors For For Management WESCO INTERNATIONAL, INC. Ticker: WCC Security ID: 95082P105 Meeting Date: MAY 17, Meeting Type: Annual Record Date: APR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven A. Raymund For For Management Elect Director Lynn M. Utter, Jr. For For Management Elect Director William J. Vareschi For For Management 2 Ratify Auditors For For Management WEST CORPORATION Ticker: WSTC Security ID: Meeting Date: MAY 11, Meeting Type: Annual Record Date: MAR 17, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas B. Barker For Withhold Management Elect Director William E. Fisher For Withhold Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management WESTERN REFINING INC Ticker: WNR Security ID: Meeting Date: MAY 24, Meeting Type: Annual Record Date: MAR 27, # Proposal Mgt Rec Vote Cast Sponsor Elect Director Brian J. Hogan For Withhold Management Elect Director Scott D. Weaver For Withhold Management 2 Ratify Auditors For For Management WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORP Ticker: WAB Security ID: Meeting Date: MAY 17, Meeting Type: Annual Record Date: APR 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kim G. Davis For For Management Elect Director Michael W.D. Howell For For Management Elect Director Gary C. Valade For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus Stock For For Management Plan ZALE CORP. Ticker: ZLC Security ID: Meeting Date: NOV 11, 2005 Meeting Type: Annual Record Date: SEP 12, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Marcus For For Management Elect Director Mary L. Forte For For Management Elect Director J. Glen Adams For For Management Elect Director A. David Brown For For Management Elect Director Mary E. Burton For For Management Elect Director Sue E. Gove For For Management Elect Director John B. Lowe, Jr. For For Management Elect Director Thomas C. Shull For For Management Elect Director David M. Szymanski For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Non-Employee Director Stock For For Management Option Plan 4 Ratify Auditors For For Management ZENITH NATIONAL INSURANCE CORP. Ticker: ZNT Security ID: Meeting Date: MAY 24, 2006 Meeting Type: Annual Record Date: MAR 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Max M. Kampelman For For Management Elect Director Robert J. Miller For For Management Elect Director Leon E. Panetta For For Management Elect Director Catherine B. Reynolds For For Management Elect Director Alan I. Rothenberg For For Management Elect Director William S. Sessions For For Management Elect Director Gerald Tsai, Jr. For For Management Elect Director Michael Wm. Zavis For For Management Elect Director Stanley R. Zax For For Management 2 Amend Restricted Stock Plan For For Management 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) TH LEE, PUTNAM INVESTMENT TRUST By (Signature and Title) /s/ James F. Clark James F. Clark Vice President and Assistant Clerk Date August 11, 2006 TH Lee, Putnam Capital Management, LLC One Post Office Square Boston, MA 02109 August 11, 2006 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549-1004 Re: TH Lee, Putnam Investment Trust, on behalf of its TH Lee, Putnam Emerging Opportunities Portfolio series (the Fund) (File No. 811-1033) Ladies and Gentlemen: Pursuant to Rule 30b1-4 under the Investment Company Act of 1940 Act, we are transmitting for filing via the EDGAR system the Funds report on Form N-PX for the 12-month period ended June 30, 2006. Please feel free to contact me at 617-760-1168. Very truly yours, /s/ Victoria R. Card Victoria R. Card Vice President
